PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the October 17, 2000, order denying defendant’s motion to correct illegal sentence in Duval County case number 81-7844-CF-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, WEBSTER and BENTON, JJ., concur.